Citation Nr: 1437216	
Decision Date: 08/20/14    Archive Date: 08/27/14

DOCKET NO.  11-15 646	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss. 

2.  Entitlement to service connection for bilateral hearing loss on a de novo basis. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The Veteran had active service from July 1982 to September 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision of the Columbia, South Carolina, regional office (RO) of the Department of Veterans Affairs (VA).  

The issue of entitlement to service connection for bilateral hearing loss on a de novo basis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Entitlement to service connection for bilateral hearing loss was denied in a March 2006 rating decision; the Veteran did not submit a notice of disagreement with this decision, and new and material evidence was not received within one year of expiration of the period to appeal. 

2.  Evidence received since March 2006 includes material that was not before the decision makers in March 2006, and which relates to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The March 2006 rating decision that denied the Veteran's claim for service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.105(a), 3.156(b) (2013).  

2.  New and material evidence has been received; the claim for service connection for bilateral hearing loss is reopened.  38 C.F.R. §§ 3.156(a), 3.385 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  

Service connection requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Entitlement to service connection for bilateral hearing loss was denied in a March 2006 rating decision.  The Veteran was notified of the decision and provided with his appellate rights in a March 2006 letter.  He did not submit a notice of disagreement or submit new and material evidence prior to expiration of the appeal period.  Therefore, the March 2006 decision is final, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.105(a), 3.156(b).  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

New and material evidence is not required as to each previously unproven element of a claim.  The question of whether to reopen a claim should be considered under the standard of 38 C.F.R. § 3.159(c)(4)(iii), consistent with McLendon v. Nicholson, 20 Vet. App. 79 (2006), for determining whether a VA examination is necessary.  If the McLendon standard is met, the claim should be reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The evidence considered in the March 2006 rating decision included the Veteran's service treatment records and the report of a February 2006 VA hearing examination.  His claim for service connection was denied on the basis that neither the service treatment records nor the February 2006 VA examination demonstrated evidence of a hearing loss disability as defined by 38 C.F.R. § 3.385 (2013).  

The evidence received since February 2006 includes copies of the service treatment records that were available at the time of the original decision, detailed explanations of the acoustic trauma to which he was subjected during active service, and copies of photographs to support his contentions regarding acoustic trauma.  

The additional evidence received since February 2006 also includes a report of a November 2010 private hearing examination, which shows that the Veteran had hearing loss as defined by 38 C.F.R. § 3.385 in both ears.  

The November 2010 private hearing examination is new in that it was not before the decision makers in February 2006.  It is material because it shows current hearing loss as defined by VA regulation.  The absence of this evidence was the reason for the February 2006 denial; therefore, it relates to an unestablished fact necessary to substantiate the claim.  As the Veteran has submitted new and material evidence, his claim for service connection for bilateral hearing loss is reopened. 


ORDER

New and material evidence has been received to reopen a claim for service connection for bilateral hearing loss; to this extent the appeal is granted. 


REMAND

The finding of new and material evidence entitles the Veteran to a VA examination.  Shade.  He has not yet been afforded such an examination.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA hearing examination.  The claims folder must be provided to the examiner for use in the study of this case.  All indicated tests and studies should be conducted.  

The examiner should answer the following questions:

a) Does the Veteran have a current hearing loss as defined by VA (38 C.F.R. § 3.385)?  If no, opine whether the November 2010 private examination was erroneous or the disability is in remission. 

b) If the Veteran has a current hearing loss disability, is it as likely as not that this is due to active service, to include acoustic trauma during active service?  

The reasons for all opinions should be provided.  The examiner must specifically address whether exposure to repeated acoustic traumas over a lengthy period (as claimed by the Veteran) can result in eventual hearing loss, even if that hearing loss is not apparent for many years.  The examiner should also compare the audiological testing on the Veteran's February 1982 entrance examination to subsequent hearing tests in service to include the final August 2005 test, state whether or not there was evidence of any decrease in hearing acuity in service, and explain whether or not this would have continued following discharge from service.  

If the examiner is unable to provide any portion of the needed opinions without resort to speculation, the reasons for inability must be provided, and any outstanding evidence that may enable the opinion to be provided should be identified.  

2.  If any benefit sought on appeal remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


